
	
		I
		112th CONGRESS
		1st Session
		H. R. 2099
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Rooney (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. West, and
			 Mr. Bonner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for natural disaster mitigation
		  expenditures.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited as the Natural Disaster Mitigation Act of
			 2011.
			2.Nonrefundable
			 personal credit for natural disaster mitigation property
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Natural
				disaster mitigation property
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 25 percent of the qualified natural disaster mitigation property
				expenditures made by the taxpayer during such taxable year in connection with a
				qualified principal residence of the taxpayer.
						(b)Maximum
				creditThe credit allowed under subsection (a) with respect to
				any principal residence of the taxpayer for any taxable year shall not exceed
				the excess of—
							(1)$5,000 (half such
				amount in the case of a married individual filing a separate return),
				over
							(2)the aggregate
				amounts allowed as a credit under this section to the taxpayer (or the
				taxpayer’s spouse) with respect to such residence for all prior taxable
				years.
							(c)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
							(d)Qualified
				natural disaster mitigation property expenditureFor purposes of
				this section, the term qualified natural disaster mitigation property
				expenditure means an expenditure for—
							(1)property to
				improve the strength of a roof deck attachment,
							(2)property to create
				a secondary water barrier to prevent water intrusion,
							(3)property to
				improve the durability of a roof covering,
							(4)property to brace
				gable-end walls,
							(5)property to
				reinforce the connection between a roof and supporting wall,
							(6)property to
				protect openings from penetration by windborne debris,
							(7)property to
				protect exterior doors and garages,
							(8)property to
				improve the natural resiliency of the property, including the restoration,
				establishment, or enhancement of aquatic resources (having the meanings given
				such terms by part 332 of title 33 of the Code of Federal Regulations), as
				prescribed by the Secretary after consultation with the Administrator of the
				Environmental Protection Agency and the Assistant Secretary of the Army for
				Civil Works,
							(9)seismic
				retrofitting, including property to increase resistance to seismic activity,
				ground motion, or soil failure due to earthquakes, or
							(10)such other
				measures to mitigate natural disaster damage to homes, as prescribed by the
				Secretary after consultation with the Administrator of the Federal Emergency
				Management Agency and, to the extent applicable, in accordance with section
				12(d) of the National Technology Transfer and Advancement Act of 1995 (15
				U.S.C. 272 note; Public Law 104–113).
							(e)Qualified
				principal residenceFor purposes of this section, the term
				qualified pricnipal residence means the principal residence of
				the taxpayer (within the meaning of section 121) if such residence—
							(1)is assessed by the
				locality in which it is located at a value which does not exceed 300 percent of
				the national median home price (determined as of the close of the taxable year
				for which the credit determined under this section is allowed), and
							(2)is not severe
				repetitive loss property (as defined in section 1361A of the National Flood
				Insurance Act (42 U.S.C. 4102a(b))).
							(f)Rules related to
				inspections and labor costsFor purposes of this section—
							(1)Inspection
				requirementAn expenditure shall be taken into account in
				determining the qualified natural disaster mitigation property expenditures
				made by the taxpayer during the taxable year only if the installation of the
				property with respect to which such expenditure is made has been completed in a
				manner that is deemed to be adequate by an inspector that is licensed or
				certified by the State or other governmental authority, or its designee, having
				jurisdiction over inspectors in the area where the installed property is
				located.
							(2)Labor and
				inspection costsFor purposes of this section, expenditures for
				labor costs properly allocable to the onsite preparation, assembly, or original
				installation of the property described in subsection (d) (including the cost of
				inspections referred to in paragraph (1)) shall be taken into account in
				determining the qualified natural disaster mitigation property expenditures
				made by the taxpayer during the taxable year.
							(g)Basis
				adjustmentFor purposes of this section, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Natural disaster mitigation
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
